This is an appeal from a judgment for the defendant in the trial court. The petition in error presents only such errors as can be reviewed by this court after the filing and determination of a motion for new trial. It appears by an examination of the order overruling the motion for new trial that no exceptions were saved to the action of the trial court in overruling the same. This court has held that it is necessary to except to the order overruling the motion for new trial, and where no exception is saved to such ruling, the errors occurring at the trial cannot be presented for consideration to this court. National Surety Co. v. City of Hobart, 65 Okla. 68, 162 P. 954; Jordan v. Mullendore,59 Okla. 245, 158 P. 895.
The appeal is dismissed.
OSBORN, V. C. J., and BUSBY, PHELPS, CORN, and GIBSON, JJ., concur. McNEILL. C. J., and RILEY, BAYLESS, and WELCH, JJ., absent.